Affirmed in part and remanded in part by published opinion. Judge MOTZ, wrote the opinion, in which Judge MURNAGHAN joined. Judge NIEMEYER wrote an opinion concurring in part and dissenting in part.
OPINION
MOTZ, Circuit Judge:
This case involves cross appeals by a prison employee and her employer. The employer appeals the district court’s grant of injunc-tive relief to the employee on her Title VII hostile environment sex discrimination claim and the award to her of attorney’s fees. The employee appeals the court’s denial of her motion for judgment notwithstanding a jury verdict against her on her retaliatory discharge claim.
I.
Peggy M. Spicer is, and has been continuously since 1989, a rehabilitation counselor at Buckingham Correctional Center, an all-male prison operated by the Commonwealth of Virginia, Department of Corrections, which is located in Dillwyn, Virginia. On August 1, 1991, J.M. Perutelli, then a captain (but by the time of trial a major) in the prison security force, sent a memorandum to David Smith, the warden at Buckingham, that made reference to Spicer. The memorandum stated, in pertinent part,
Numerous security staff have received complaints from inmates complaining that female staff are allowed to enter the institution in clothing that their visitors would not be allowed to wear. Some specific examples include Ms. McCoy wearing culottes; Ms. Spicer wearing short dresses with a split in the back and blouses that are so revealing that you can see her breast nipples outlined in plain view; Ms. Gillespie wearing see thru clothing; Ms. Johnson (intern) wearing low cut blouses; Ms. Loukx wearing see thru pants; Ms. Dixon wearing culottes/mini skirt and Ms. Boggs wearing a sleeveless shirt,
(emphasis added).
On the same day that he received the memorandum from Perutelli, Warden Smith attached a short cover letter to it and sent it to B.W. Soles, the Assistant Warden, and Lynn Dixon, the supervisor of the nursing *221staff. Neither the cover letter nor the memorandum was marked “confidential.” Moreover, Soles and Dixon were not instructed that the documents were confidential. Warden Smith admitted that the memorandum “should have been stamped” confidential1 but instead, “made the assumption that they [Soles and Dixon] would figure it out.” Unfortunately, neither Dixon nor Soles “figured it out.” Both informed their staffs (Dixon’s staff included three shifts of nurses, doctors, dentists, “everyone in the whole medical department”) of the contents of the memorandum.
Spicer and six other female, non-security employees were summoned to Soles’ office. Assistant Warden Soles read the memorandum aloud to them. When Spicer was read the memorandum she understood it only to accuse the group generally of wearing short skirts, and laughed it off, pointing out that with her knees she would not wear short skirts. She became aware of the memorandum’s assertions as to her breasts when she “became the topic of discussion, of jokes, of comments being made.” Spicer was told by another employee that the memorandum “was up in security on a clipboard, it was posted.” Spicer looked for the memorandum but could not find it.
In the week following dissemination of the memorandum, Dr. Picarelli, a prison psychologist, while looking “directly at” Spicer said, “This is nipple check day.” On another occasion, when “officers were like lined up on each side of [a prison] hall waiting for roll call,” Spicer had to go through the hall to reach the security area. As she “was going through between the two lines there, one of the officers said, ‘Which one is bigger, the one on the left or the one on the right?’ ” On still another occasion, Spicer was asked, in reference to her breasts, “Where are you going to put them?” In addition to becoming “the topic of discussion, of jokes, of comments,” Spicer described the effect of the memorandum in these terms: “People staring at you, making you feel as if there is something wrong with you, making you feel undressed ... and people that I used to have conversation with you no longer have conversation with.... I didn’t know when people were talking to me whether they were talking to me or looking at my chest to see what they could see. I just felt exposed.”
After being the object of these remarks and learning that the memorandum had been read aloud to large numbers of the staff, Spicer was “angry” and “on the verge of crying,” telling her supervisor, Barbara Wheeler, “I don’t dress like that and I don’t like this damn memo.” On August 6, Spicer attempted to meet with the warden, but he was unavailable. When Spicer was unable to see the warden, she telephoned and then went to Richmond to see Robert Sizer, the manager of the equal employment opportunity office for the Department of Corrections. Spicer told EEO manager Sizer about the memorandum and her belief that it “was circulating” and possibly even on a bulletin board at Buckingham. Sizer and his supervisor telephoned Warden Smith and suggested that Smith “have someone go out through the institution to ascertain whether or not it had been posted” or circulated. The warden did this and determined that, along with the several copies found in various prison files, one copy of the memorandum was found on Captain Perutelli’s clipboard “in the Watch office, to which he only should have access” and another copy was found on the “12-8 Watch Commander’s clipboard,” a location not specified as public or private in the record.
It was also suggested that Warden Smith “as soon as possible ... talk to each of the people mentioned in the letter and discuss it and see how they felt about it and if they had a problem with it.” Smith, “talked to a majority of them.” His meeting with Spicer only lasted two minutes because she assert-edly “didn’t have anything to say,” “would only listen,” and “looked angry.” In his discussion with another female employee, the warden learned that two other unwanted sexual remarks resulted from the memorandum: Ms. Gillespie, another woman mentioned in *222the memorandum, was “asked for a date” by one security officer, G. Johnston, and asked by another officer, Lieutenant Eldridge, “how much money it would take to get into her pants.”
On August 6,1991, Warden Smith circulated a second memorandum that referenced the August 1 memorandum and stated, in pertinent part, “These examples were meant only to illustrate areas which might need to be examined, and were not meant as examples of wrongdoing.” The August 6 memorandum did not apologize for, or retract, any portion of the earlier memorandum. Nor did Warden Smith, in his meeting with Spicer, or at any other time, apologize to her for the dissemination of the August 1 memorandum.
On August 9, EEO manager Sizer went to the prison “to ascertainf ] if the memo [was] placed on the bulletin board or circulated.” While there, Sizer met with “basically department heads” and “talked about the legalistic — this is a legalistic society these days. I talked to them somewhat about sexual harassment, things that could cause sexual harassment, et cetera, et cetera.” Sizer “believed” that the meeting lasted “maybe an hour, hour-and-a-half. I’m not sure.” “Minutes” 2 of the meeting indicated that it was a “mandatory” meeting attended by the warden and twenty other prison employees, including Perutelli, Soles, and Dixon, which the warden opened by stating that it “would not take long.”
As to Sizer’s original purpose for visiting the prison, he learned “that the memorandum was on the captain’s clipboard ... that other copies were filed ... [but] could not ascertain if it [had been] circulated or not.” EEO manager Sizer also “believe[d]” that he had learned that the memorandum had been read by Dixon and Soles to their respective staffs, but did not “recall” how many people Dixon read it to, and had “no idea” how many people Soles read it to. Nor did Sizer determine how many security officers were made aware of the memorandum.
Warden Smith was counseled by Larry Huffman, Regional Administrator for the Department of Corrections, and Edward Morris, Deputy Director for the Department, who “were just concerned about the way it was handled and felt like it could have been done a little different. They were concerned about the fact that ... [the] memo may have been a little too graphic, should have been a little more subdued.” Sizer reported that he also “met with Mr. Smith and counseled with him the importance of appropriate communication with all staff in order to enhance a violation-free workplace.”
Warden Smith, in turn, was responsible for counseling others who had acted in a discriminatory manner. Smith counseled Captain Perutelli, telling him the memorandum might have been “a little bit too graphic.” The warden testified that the “counseling session lasted between five and ten minutes;” and that he only conducted it, “because [he was] told to do so.” Further, the warden spoke to nursing director Dixon, individually, concerning the memorandum and reported that she “realized the concern.” Smith also talked to Dr. Piearelli for five to ten minutes and, in the warden’s words, “explained to him the seriousness of that and not to make comments of that nature and that it was inappropriate, all it did was fuel the fire. And being a pretty good psychologist, in my opinion, I think he understood real well.”3
On September 19, EEO manager Sizer conducted a two hour “pretty standard-type training” session, in which a forty minute film was shown. The purpose of the session was “[t]o enlighten the people concerning sexual harassment, what constitutes sexual harassment, et cetera.” Sizer thought “probably around 30, somewhere in that nature” *223people attended the session. He “believe[d]” that the session was mandatory for “certain individuals,” but he did make up a list of those required to attend the session, and he was “not sure” if anyone had compiled such a list. There were no minutes of the session.
After her discussion with the Department of Corrections’ EEO manager Sizer, Spicer filed a complaint with state and federal EEO offices but made no further complaints to prison officials. In the autumn of 1991, Spi-cer received a letter from the Commonwealth and from Sizer; each letter acknowledged the truth of her charges and outlined the training and counseling efforts, detailed above, to prevent “future incidents of this nature.” No other offensive comments were made to Spicer, but she was treated differently at the prison:
... people that I normally would talk to, they didn’t talk to me anymore. I was stared at. You felt like you are being undressed, you were ignored. Just very uncomfortable. Everything just changed.
The remarks caused Spicer to alter her work routine. She spent increased time in her office and layered her clothing. In addition, Spicer’s emotional well-being suffered; she entered counseling and was still in counseling at the time of her trial.
On December 2, 1991, a communication from the federal EEOC as to Spicer’s complaint was received at the Buckingham prison. On December 5, 1991, Warden Smith removed Spicer from Buckingham’s Work Committee, on which she had served during the entire time she had worked at Buckingham. The Work Committee assigns jobs within the prison to inmates. Warden Smith explained, “The staff supervises the inmates and the inmates do all the work, such as cooking, cleaning, painting.” Spicer testified she “took pride in” her work on the Work Committee and “felt good about it” and she believed it had been taken “away from her” simply because the warden had received her federal EEOC complaint. She grieved her removal from the Work Committee, asserting that it was done in retaliation for filing the EEOC complaint and that this removal, too, “fostered a hostile work environment.” The warden asserted that prior to removing Spi-cer from the Work Committee, he had disagreed with her about how the Committee should function, had received some complaints from inmates and staff concerning her performance on the Work Committee, and she had chaired some Work Committee meetings when she was not authorized to do so. The Commonwealth’s Director of the Department of Employee Relations Counselors concluded, over the warden’s objection, that the matter was grievable, and Spicer was reinstated on the Work Committee.
On September 23, 1992, after receiving a right to sue letter, Spicer filed this action in the United States District Court for the Eastern District of Virginia, alleging that the Department of Corrections, Warden Smith, and Captain Perutelli had discriminated against her in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., creating a hostile environment, and when she complained of this, Warden Smith retaliated against her by removing her from the Work Committee. The ease was tried in May, 1993; at trial, a number of facts were disputed. Spicer testified that she had never been advised of any dress code policy for non-security staff during her employment at Buckingham or in previous employment in state prisons; and that she had received no complaints about her attire before this memorandum. She also categorically denied ever wearing the clothing complained of in the memorandum.4 Although there was a written dress code policy for visitors, the prison supervisors conceded that there was no written dress code policy for staff. Most supervisors believed that, nevertheless, even non-security staff should comply with the visitors’ dress code.5 Although Captain Perutelli and his subordinate, Lieutenant Yates, asserted that Spi-*224eer was inappropriately dressed and therefore that the memorandum was true, no other prison supervisor had ever seen Spicer dressed in an “inappropriate,” let alone “provocative” manner.
Perhaps, the most significant factual dispute was as to whether the institution had taken effective remedial measures. On the one hand, there was the evidence of the counseling and training outlined above. On the other, no “disciplinary action,” except for counseling, was taken against any employee for his or her role in the incident, no employee’s duties were reduced or curtailed because of the incident, no record of the incident was even placed in the personnel folder of any employee, and Perutelli was, in fact, promoted and given a salary increase after the incident. Moreover, notwithstanding the postincident training and counseling they received, both Perutelli and Warden Smith testified at trial that they did not believe the memorandum was inappropriate. Perutelli stated, “I feel that it is not too explicit because it is the truth.” The warden agreed that the memorandum was “not written too graphically” and was not “inappropriate.”
After hearing all the evidence, the district court granted judgment in Spicer’s favor on her Title VII hostile environment claim. The district court specifically found that “plaintiff has established that she was subjected to unwelcome sexually-based harassment as a result of the issuance of the memorandum and ensuing events, that such harassment was sufficiently pervasive and severe to create an abusive working environment, and that her employer, having knowledge of the problem, failed to take prompt and adequate remedial action.” The court further found, “[t]his harassment would have interfered with the work performance or significantly affected the psychological wellbeing of a reasonable person in the plaintiffs position.” The court properly awarded no damages on the Title VII sexual harassment claim, arising from conduct occurring prior to enactment of the Civil Rights Act of 1991. Nor did it attempt to take over the prison via large-scale injunctive relief. Instead, the district court fashioned a limited injunction to address the specific deficiencies uncovered at trial. It ordered the Department to provide effective training on employment discrimination, to “take positive steps” to guard against sexual harassment, and to report those steps to the court within 180 days. Spicer’s retaliation claim, i.e., that she was removed from the Work Committee because she had complained of a hostile work environment, was based on conduct occurring after enactment of the Civil Rights Act of 1991 and so submitted to a jury. In a special verdict, the jury found that Spicer had been retaliated against, but that she would have been removed from the Work Committee in any event, and so issued a verdict for the Department. The court awarded Spicer attorney fees in the amount of $29,796.93.
II.
We first address the Commonwealth’s claim that the district court erred in deciding in favor of Spicer on her hostile environment claim. A district court’s determination that sexual harassment created a hostile environment is a question of fact. ‘Whether ... ‘harassment was sufficiently severe or pervasive is quintessentially a question of fact.’” Beardsley v. Webb, 30 F.3d 524, 530 (4th Cir.1994) (citing Paroline v. Unisys Corp., 879 F.2d 100, 105 (4th Cir.1989), vacated in part on other grounds, 900 F.2d 27 (4th Cir.1990) (en banc)). “In Title VII actions, a district court’s factual determinations are governed by Rule 52(a)’s clearly erroneous standard even if they resolve the ultimate issue of the action — such as, whether there was discrimination, sexual harassment, or discriminatory intent.” Dwyer v. Smith, 867 F.2d 184, 187 (4th Cir.1989). In addition, “The adequacy of ... [a] remedy is a question of fact ...” Paroline, 879 F.2d at 106.6
*225Of course, the clearly erroneous standard does not prohibit us from conducting a meaningful review of a district court’s decision. See People Helpers Foundation v. Richmond, Va., 12 F.3d 1321, 1329 (4th Cir.1993); Wileman v. Frank, 979 F.2d 30, 38 (4th Cir.1992). We may not, however, “improperly eonduct[ ] ... a de novo weighing of the evidence in the record.” Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 576, 105 S.Ct. 1504, 1513, 84 L.Ed.2d 518 (1985) (reversing this court because of that error).
Under the clearly erroneous standard, a district court’s decision must be affirmed even if a “majority of this court might be inclined to draw a contrary inference, [when] we cannot say that the inferences drawn by the district court ... were not supported by substantial evidence.” Glasscock v. United States, 323 F.2d 589, 591 (4th Cir.1963), aff'g 207 F.Supp. 318 (E.D.Va.1962). See also Anderson, 470 U.S. at 577, 105 S.Ct. at 1513; Beck v. QuikTrip Corp., 708 F.2d 532, 535 & 536 n. 1 (10th Cir.1983) (recognizing that factual findings may be adequate even if they are not exhaustive when the facts in the record support those factual findings); Maxwell v. Mason, 668 F.2d 361, 362 (8th Cir.1981) (same).
In order to determine whether the facts in the record support the district court’s factual finding that the sexual harassment endured by Spicer created a hostile work environment, it is necessary to consider the elements of such a claim. Establishing a Title VII hostile environment claim is a two step process.
First, the plaintiff must make a prima facie showing that sexually harassing action took place, and if this is done, the employer may rebut the showing either directly, by proving the events did not take place, or indirectly, by showing that they were isolated or generally trivial. Second, the plaintiff must show that the employer knew or should have known of the harassment, and took no effectual action to correct the situation. This showing can also be rebutted by the employer directly, or by pointing to prompt remedial action reasonably calculated to end the harassment.
Dwyer, 867 F.2d at 187 (citing Katz v. Dole, 709 F.2d 251, 256 (4th Cir.1983)).
A.
As to the first step, in the present case, the Commonwealth does not deny that the complained of events occurred. Instead, it contends, “All of the eases which have determined conduct to be sexual harassment have involved much more serious harm than is present in this case.”
This may be so, but as the Supreme Court recently noted in Harris v. Forklift Systems, Inc., — U.S.-,-, 114 S.Ct. 367, 371, 126 L.Ed.2d 295 (1993):
The appalling conduct alleged in Meritor, and the reference in that case to environments, “ ‘so heavily polluted with discrimination so as to destroy completely the emotional and psychological stability of minority group workers,”’ merely present some especially egregious examples of harassment. They do not mark the boundary of what is actionable.
(citations omitted). Thus, the standard for determining that sexual harassment constitutes a hostile work environment, “is not, and by its nature cannot be, a mathematically precise test,” and so the boundary of what is actionable is unclear. Id. Moreover, no pri- or decisions of this court hold that the facts of this case fall outside the boundary of actionable cases. See, e.g., Paroline, 879 F.2d at 105; Dwyer, 867 F.2d at 188; Swentek v. USAIR, Inc., 830 F.2d 552 (4th Cir.1987); Katz, 709 F.2d at 256.
There is record support for the district court’s finding that Spicer established that she was “subjected to unwelcome sexually based harassment as a result of the issuance of the memorandum and ensuing events, [and] that such harassment was sufficiently pervasive and severe to create an abusive working environment.” Furthermore, there was evidence that Spicer’s reaction to the harassment was objectively reasonable and it is clear that she was subjectively harmed by the harassment. Therefore, Spicer met the *226requirements necessary to satisfy the first step of a hostile environment claim.
B.
We now turn to the closer question of whether the remaining step was established, ie., that the employer knew of the harassment and did not take effective action to correct it. As to this point, the Commonwealth admits that it had notice of the harassment, but asserts that “evidence shows that Defendant’s response to the complaint was prompt and effective.” (emphasis in original).
The Commonwealth contends that because Spicer did not make further complaints of sexually offensive comments after August 9, the training and counseling sessions outlined above were necessarily adequate remedial measures. The absence of additional complaints is a factor that a court should consider when evaluating the adequacy of a remedial response, but a remedial response is not sufficient solely because plaintiff does not complain after remedial steps are taken. See Paroline, 879 F.2d at 107 (holding “a fact finder could reasonably conclude” employer’s remedial action “was inadequate under the circumstances,” despite the fact that plaintiff had not made any additional complaints of harassment).
To avoid liability, an employer’s remedial action must be both “prompt and adequate. ” Id. at 106 (emphasis in original). The district court found the Department’s was neither. In fact, there was certainly evidence that some remedial action was promptly taken, ie., a meeting, a training session, and individual counseling. Indeed, Spicer does not even assert that the remedial measures were not prompt. Thus, the only question on this point is, was the district court clearly erroneous in concluding that the remedial action was not adequate?
It seems to us that there was sufficient evidence that the Department’s remedial response was inadequate that we cannot con-elude that the district court was clearly erroneous in so finding. First, the August 1 memorandum was never officially, or unofficially, retracted. The August 6 memorandum, at best, modified the August 1 memorandum. It did not, however, admit that the August 1 memorandum, the public dissemination of it, or events of harassment arising from the memorandum, were improper. Nor did Warden Smith, Captain Perutelli, or any other prison supervisor apologize to Spicer for the dissemination of the August 1 memorandum. In addition, other than counseling, no disciplinary action was taken against any prison employee, not even notation of the incident in an employee’s personnel file.
Moreover, there is evidence that the counseling that was undertaken, although prompt, was neither adequate nor effective. Perutel-li, the author of the August 1 memorandum, was only begrudgingly counseled for five to ten minutes. The ineffectiveness of this counseling is evidenced by his post-counseling trial testimony that the memorandum “is not too explicit because it is the truth.” Similarly, the counseling Warden Smith received apparently merely consisted of the communication of a “concern” by his supervisors that the memorandum “may have been a little too graphic.” Again, the ineffectiveness of this counseling is evidenced by the warden’s trial testimony, that, in his view, the memorandum was “not written too graphically” and not “inappropriate.”
Furthermore, the trial testimony of Sizer, the EEO manager who was responsible for overseeing the Department’s remedial action, did not inspire confidence in the effectiveness of the remedial action. Sizer conceded that he had “not conducted any training on sexual harassment in quite awhile.” Perhaps that explains why Sizer “thought” his training session was mandatory, but did not require anyone to attend, did not know who attended, did not remember much of what was taught or the age or content of the film shown, and resisted the notion that jokes of a sexual nature could create a hostile work environment.7 The district court, justifiably, became *227impatient with Sizer. After hearing his testimony and observing his demeanor, the district court specifically found that Sizer was “insensitive.” Clearly, the effectiveness of the Commonwealth’s remedial program is undercut by the fact that the person responsible for investigating the occurrence of, and training about sexual harassment, was himself “insensitive;” and the fact that neither the author nor the disseminator of the memorandum in question believed, even after training and counseling, that the memorandum was “too graphic” or “inappropriate.”
Finally, even if the trial testimony of Warden Smith and Captain Perutelli is disregarded, and even if it is assumed that, although Sizer was “insensitive,” his meeting and training session were effective for those who attended,8 there is scant evidence that all persons guilty of sexual harassment actually attended them. The “minutes” of the August 9 meeting reflect that Smith, Perutelli, Dixon, and Soles9 attended, but among those not listed as attending are Dr. Piearelli, who made the “nipple check” remark to Spicer and Officers Johnston, and Eldridge, both of whom made remarks to another woman referred to in the memorandum. Furthermore, the Commonwealth offered no evidence as to the identity of any of the attendees of the September 19 training session other than EEOC manager Sizer’s statement in his letter to Spicer that the session was “for Supervisors, Department Heads and any others that wished to attend.”
The district court, who was able to view the demeanor of all of the witnesses, found that the Department of Corrections had not taken serious or effective action to stop sexual harassment.10 The evidence outlined above makes it impossible for us to conclude that this finding was clearly erroneous. We note that the Commonwealth has not cited, and we have not found, any case in which, this, or any other court of appeals, has reversed a district court’s factual finding in favor of a plaintiff on a hostile work environment claim. This does not mean that it is never appropriate to reverse a district court that finds in favor of a plaintiff on a hostile environment claim, but it does indicate that this is a very unusual step.' We believe that this case falls into that large group of cases in which, as a matter of law, the plaintiff neither clearly establishes a hostile environment claim nor clearly fails to establish such a claim. Thus, the question must be determined by a fact finder.
The dissent painstakingly demonstrates that a fact finder could have held differently on these facts. We do not deny this. We do not hold that Spicer was entitled to judgment as a matter of law on her hostile environment claim. All that we hold is that the totality of the evidence here makes it impossible to conclude that the district court was clearly erroneous in granting judgment for her on that claim. That evidence included not only the evidence discussed by the dissent — the failure to retract the August 1 memorandum, or to apologize to Spicer, or to mete out any *228disciplinary action, other than counseling11 (indeed Perutelli was promoted) — but also a good deal of crucial evidence not mentioned by the dissent. Months after the circulation of the memorandum, the offensive remarks and allegedly effective remedial measures, the warden and Captain Perutelli testified at trial that they did not view the memorandum as “too graphic,” “too explicit,” or “inappropriate.” The fact finder was entitled to conclude from this evidence, particularly in view of the unimpressive trial testimony of the EEO manager responsible for overseeing the remedial action and the Department’s total failure to demonstrate that the “guilty parties” attended the training sessions, that the Department’s remedial measures were inadequate.12 In sum, our holding here is dictated by Rule 52; it is hardly a “dramatic change in the law.” .Rather, a contrary holding— that in the face of this evidence the fact finder was clearly erroneous in concluding the Department’s remedial measures were inadequate — would indeed be such a “dramatic change in the law,” one that no court has undertaken. See Anderson v. City of Bessemer City, 470 U.S. at 576, 105 S.Ct. at 1513.
III.
Spicer’s retaliatory discharge claim was heard by a jury that returned a special verdict, which contained two questions. The first asked, “Do you find from a preponderance of the evidence in this case that the filing of a civil rights complaint by plaintiff was a motivating factor in the Defendant’s decision to remove her from the Work Committee in December of 1991?” The jury answered that question in the affirmative. The second question asked, “Do you find from a preponderance of the evidence in this case that plaintiff would not have been removed from the Work Committee in the absence of a retaliatory motive?” The jury answered that question in the negative. In sum, the jury found that Spicer would have been removed from the Work Committee in the absence of a retaliatory motive. Therefore, Spicer did not prevail on her retaliatory discharge claim. See McNairn v. Sullivan, 929 F.2d 974, 980 (4th Cir.1991); Ross v. Communications Satellite Corp., 759 F.2d 355, 366 (4th Cir.1985). Spicer argues that we should overturn the jury’s verdict that she would have been removed from the Work Committee had she not filed her discrimination claim.
“We will set aside factfinding by a jury only where the evidence, viewed in the light most favorable to the parties supporting the jury’s verdict, is so clear that reasonable persons could reach no other conclusion than that asserted on appeal.” Coates v. Daugherty, 973 F.2d 290, 293 (4th Cir.1992). Here, there was evidence, which the jury could have reasonably believed, that Smith would have removed Spicer for the Work Committee because of philosophical differences about the Committee, inmate and staff complaints, and because she improperly chaired Work Committee meetings when she was not authorized to do so. Accordingly, there is no basis for upsetting the jury verdict.
IV.
Finally, the Department of Corrections appeals the district court’s order granting attorney’s fees, asserting that the district court awarded Spicer attorney’s fees as a prevailing party on both her hostile environment and retaliatory discharge claims.
[T]o qualify as a prevailing party, a civil rights plaintiff must obtain at least some relief on the merits of his claim. The plaintiff must obtain an enforceable judgment against the defendant from whom fees are sought or comparable relief *229through a consent decree or settlement. Whatever relief the plaintiff secures must directly benefit him at the time of judgment or settlement.
Preston v. Commonwealth of Virginia, 31 F.3d 203, 208 (4th Cir.1994) (citing Farrar v. Hobby, — U.S. -, -, 113 S.Ct. 566, 573 [121 L.Ed.2d 494] (1992)). Spicer’s counsel conceded at oral argument that attorney’s fees should not be awarded on the retaliation claim if, as we have held, the jury verdict against her on that claim is sustained.13
Thus, the only question before us as to the attorney’s fees, is whether the district court awarded Spicer attorney’s fees on the retaliatory discharge claim. Although, it is not entirely clear that the court did this, we believe that there is enough evidence in the record that it did that a remand is necessary. Immediately after the jury announced its verdict and was dismissed, the trial court noted, “We have got a finding for the plaintiff on both issues.” (emphasis added). Similarly, the court concluded its memorandum opinion granting judgment for Spicer on her hostile environment claim, with the following statement:
As plaintiffs request for costs and attorney’s fees relates to plaintiffs retaliation claim, as well as the hostile environment claim considered here ... the issues of costs and attorney’s fees will be addressed in a separate Order.
Finally, in its memorandum opinion explaining its fee award, the district court again seemed to indicate that Spicer had prevailed not only on her hostile environment claim, but also on her retaliation claim:
In this ease, plaintiff prevailed in a bench trial on her claim of sexual harassment and discrimination under Title VII. With respect to plaintiffs separate but related retaliation claim, a jury found that plaintiffs removal from the Institutional Work Committee at Buckingham Correctional Center was tainted by a retaliatory motive.
Although, the district court did not expressly state that it was awarding fees for success on the retaliation claims, it seems to us that the passages quoted above suggest that the district court believed Spicer had, indeed, prevailed on that claim and, so, was entitled to fees for that success. If this was done, it was error because Spicer was not the prevailing party on her retaliation claim. On remand the district court should only award appropriate fees incurred in connection with Spicer’s hostile environment claim.14
V.
For the reasons set forth above, the judgment in favor of Spicer on her hostile environment claim is affirmed, the order denying Spicer’s motion for judgment notwithstanding the verdict is affirmed, and the order awarding Spicer attorney’s fees is remanded to the district court for further proceedings consistent with this opinion.

AFFIRMED IN PART AND REMANDED IN PART.


. Warden Smith agreed, at trial, that he had stamped other prison memoranda "confidential” when he "deem[ed] something to be confidential or personal in nature" and, indeed, had stamped as "confidential” a report he later sent to the EEO coordinator about Spicer's complaint.


. Sizer did not prepare these ‘'minutes.” Indeed, neither Sizer nor any one else identified the author of the "minutes.” Sizer testified that he did not issue a "directive” requiring attendance at the meeting and did not even “know the names of some” of the people listed in the "minutes" as attending the meeting but simply “assume[d]” they had attended "since this is the minutes of the meeting.”


. Warden Smith, at EEO manager Sizer's request, reported the investigation of the memorandum’s dissemination, interviews with the women named in the memorandum, and the counseling of other employees, detailed above, in a memorandum to Sizer, dated August 13, 1991. See supra n. 1.


. Q Now, Ms. Spicer, to your knowledge have you ever worn any short skirts or a short dress at Buckingham?
A I am a large woman. No. I don’t wear mini-skirts, short dresses. I don’t do that.
Q And have you worn any blouses or tops where your nipples showed?
A No.


. Captain Perutelli, however, testified that he had never been told of this.


. The Commonwealth's argument, that the district court’s finding in favor of Spicer on her hostile environment claim is subject to de novo review, is meritless. First, the Commonwealth asserts that there was insufficient evidence, as a matter of law, to permit the district court to find in Spicer’s favor; as explained in text, our close review of the record makes it clear that this is simply not so. The Commonwealth’s alternative argument, that the district court's hostile environment finding warrants de novo review because it was a mixed question of law and fact, *225has been expressly rejected in this circuit. Dwyer, 867 F.2d at 187.


. Q Okay. Now would you agree with me that certain types of jokes of a sexual nature can create a hostile work environment in violation of Title VII?
*227A What do you consider certain types of jokes?
Q I’m just giving an example.
A I mean, you tell me....
Q Now ... I started off by asking you the question isn’t it true that certain types of jokes can lead to sexual harassment? Is the answer yes or no, sir?
A And I also, m’am, I asked you what type of jokes you were speaking of....
A Sexual — jokes of a sexual nature can—
Q Can cause sexual harassment?
A Not necessarily sexual harassment, but a very, very, very uncomfortable environment.


.The jury’s finding "that the filing of a civil rights claim by plaintiff was a motivating factor in the Defendant's decision to remove her from the Work Committee in December 1991” also suggests that such an assumption would be erroneous. The jury found that Warden Smith was motivated to remove Spicer from the Work Committee because she had filed a sex discrimination claim, even though the Warden had been individually counseled and attended both of Sizer's sessions.


. There is no evidence that Soles was counseled to take, or independently took, any action to correct his mistake in disseminating the August 1 memo to his staff. Likewise, there is no evidence that his staff or Dixon’s received any group or individual training on sexual harassment in connection with this incident.


. The district court orally stated it was "going to rule for the plaintiff .... in order to make sure that the Department of Corrections gets the message, truly gets the message.”


. Contrary to the suggestion in the dissent, we do not hold that any of these measures are “requirements” for an adequate remedial response. We simply hold that — in conjunction with the other evidence discussed in text — the failure to provide them supplies sufficient evidence for a fact finder to conclude that in this case there was an inadequate remedial response.


. The totality of this evidence supports the district court's finding, in part, because it demonstrates that the attitudes that permitted and perpetuated acts of sexual harassment remained largely unchanged by the Department's remedial measures. These attitudes contributed to the hostile environment, and the Department’s unwillingness or inability to alter them belies the adequacy of its remedial response.


. Spicer did not argue and, therefore, we do not decide whether she could he entitled to attorney's fees under 42 U.S.C. § 2000e-5(g)(2)(b)(ii) (1994). We note that, in any event, it is unclear whether § 2000e-5(g)(2)(b)(ii), which became effective on November 21, 1991, can be applied to facts that, in part, precede its effective date or, even if § 2000e-5(g)(2)(b)(ii) could be applied to the present facts, whether it would affect Spicer’s claim because her retaliatory discharge claim was formally brought under § 2000e-3, not § 2000e-2(m).


. Of course, on remand the district court could find that the retaliatory discharge claim was "inextricably intermingled” with the hostile environment-sexual harassment claim. See Arvinger v. Mayor & City Council of Baltimore, 31 F.3d 196, 202 (4th Cir.1994); Willie M. v. Hunt, 732 F.2d 383, 386 (4th Cir.1984). As we noted in Plyler v. Evatt, 902 F.2d 273, 280 (4th Cir.1990), "determinations of relatedness of claims and the quality of overall results are not reached through application of any precise rules or formulae, but rather through an equitable judgment of the district court exercising discretion in light of the concerns expressed in Hensley v. Eckerhart, 461 U.S. 424, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983).”